



Exhibit 10.9
employeeincentiveplani.jpg [employeeincentiveplani.jpg]




EMPLOYEE INCENTIVE PLAN
(Amended and Restated as of October 1, 2019)


I.PURPOSE


This Employee Incentive Plan (this “Plan”) is designed to support FormFactor,
Inc. (the “Company”) in being competitive within the industry to attract and
retain key talent and to provide an incentive, in addition to other
compensation, to those employees of the Company who have the opportunity to
influence achievement of important corporate objectives and Company growth. In
addition, this Plan is to closely align the interests of participating employees
with Company and stockholder interests, and is intended as a primary purpose to
encourage and induce continued employment of eligible employees with the
Company.


Participants in this Plan may include the Company’s executives, senior vice
presidents, vice presidents, senior directors, directors, managers and other
full-time employees not on the Sales Incentive Plan as determined by the chief
executive officer, chief financial officer and senior human resources executive.


II.BONUS AWARDS


Bonus awards under this Plan are payable as wages, less any applicable
withholdings. Actual bonus awards are based on achievement of the corporate
objective(s) and business unit objective(s). The chief executive officer, chief
financial officer, and senior human resources executive shall determine the
period during which the corporate objective(s) and business unit objective(s)
are to be measured (the “Measurement Period”). Typically, this will be a
quarterly Measurement Period aligned with the Company’s fiscal quarters with
quarterly payment periods. However, the measurement or payment periods may be an
annual period, a six-month period, a quarterly period or any such other period
approved in advance by the chief executive officer, chief financial officer, and
senior human resources executive. Specific bonus target percentages, expressed
as a percentage of annual base salary for exempt employees and as a percentage
of gross wages for non-exempt employees (as defined below), and actual bonus
awards for the chief executive officer and participants directly reporting to
the chief executive officer will be determined by the Compensation Committee of
the Board of Directors of the Company (the “Committee”). For the purposes of
this Plan, exempt employees are those who are not overtime eligible under
controlling law and non-exempt employees are those who are overtime eligible
under controlling law. Bonus target percentages may be different for each
participant.


Each employee’s bonus will be based upon a “Bonus Target” which is the product
of their gross earnings (exclusive of housing or car allowances, bonuses, equity
compensation, benefits, reimbursed expenses, and similar items) during the
measurement period (“EE$”) multiplied by the employee’s target bonus percentage
(“Bonus %”). The authorized communication of an employee’s target bonus
percentage to the employee is a condition precedent to the employee’s
eligibility to receive a bonus award under the Plan.


For employees within the business unit organizations (i.e., Probes BU and
Systems BU), fifty percent of the Bonus Target will then be multiplied by the
Corporate Objective(s) achievement percentage (“Corporate %”) and fifty percent
of the Bonus Target will then be multiplied by the Business Unit achievement
percentage (“Business Unit %”) to achieve the participant’s final bonus amount
(“Final Bonus”).






--------------------------------------------------------------------------------



EE$ * Bonus % = Bonus Target


Bonus Target * 50% * Corporate % = Corporate Portion


Bonus Target * 50% * Business Unit % = Business Unit Portion Corporate Portion +
Business Unit Portion = Final Bonus
For employees within the corporate functions (e.g., marketing, human resources,
sales, service, finance and accounting) who do not participate in the Sales
Incentive Plan, one hundred percent of the Bonus Target will be multiplied by
the Corporate % to determine the participant’s Final Bonus.


EE$ * Bonus % = Bonus Target


Bonus Target * 100% * Corporate % = Final Bonus


III.OBJECTIVES


The objective(s) for any given Measurement Period of this Plan, including any
threshold, target, and maximum levels for each objective(s), shall be determined
by the chief executive officer, chief financial officer and senior human
resources executive and approved by the Committee. There may be one or more
objectives and these objectives may include various financial, operational and
other measures of corporate and business unit performance, all as defined by the
chief executive officer, chief financial officer and senior human resources
executive and approved by the Committee. Different objectives and measures may
be used for different participating employee groups (product groups, executives,
corporate, etc.). The communication of the EIP achievement table by the chief
executive officer setting forth the corporate or business unit objectives
applicable to the Measurement Period is a condition precedent to any bonus award
being payable under this Plan in respect of such Measurement Period.


For Measurement Periods where multiple objectives are used within one
participating employee group, the weight of each objective shall be determined
by the chief executive officer, chief financial officer and senior human
resources executive and approved by the Committee. The Committee may require
that the Company must achieve certain minimum performance in an applicable
Measurement Period as a condition for any bonus awards under this Plan to be
payable in such Measurement Period. Participants may have the potential to
receive bonus amounts above the Bonus Target if the Company exceeds certain
performance targets as determined by the Committee.


After the end of each Measurement Period the Committee shall approve whether the
objective(s) for such period were achieved and, if so, the level of achievement
of such objective(s).


V.GROSS EARNINGS


The gross earnings (exclusive of housing or car allowances, bonuses, equity
compensation, benefits, reimbursed expenses, and similar items), except as
provided in any local sub-plan for non-U.S. employees, earned by a participant
in the applicable Measurement Period will be used for calculating the bonus
award payable in relation to such Measurement Period.


VI.MISCELLANEOUS PROVISIONS


A. Administration


The Committee has full power and authority to administer and interpret this Plan
and to adopt such rules and regulations consistent with the terms of this Plan
as such committee may deem necessary or advisable to carry out the provisions of
this Plan. All determinations and interpretations of the Committee or its



--------------------------------------------------------------------------------



authorized designees with respect to the exercise of their respective
responsibilities shall be binding on the participants.


B. Eligibility; Termination of Employment


In order to be eligible for a bonus award under this Plan, an employee must be a
full-time or part-time employee, in good standing and employed with the Company
on the payment date of the applicable bonus period. This is consistent with one
of the primary purposes of the Plan to induce continued employment of the
eligible employees. Eligible participants who enter the Plan during a
Measurement Period will only be eligible to receive bonus payments starting with
their first full Measurement Period.


C. Change in Control of Company


In the event of (1) a merger or consolidation in which the Company is not the
surviving corporation (other than a merger or consolidation with a wholly-owned
subsidiary or a reincorporation of the Company in a different jurisdiction), (2)
a merger in which the Company is the surviving corporation but after which the
stockholders of the Company immediately prior to such merger (other than any
stockholder that merges, or which owns or controls another corporation that
merges, with the Company in such merger) cease to own their shares or other
equity interest in the Company, (3) the sale of substantially all of the assets
of the Company, or (4) the acquisition, sale, or transfer of more than 50% of
the outstanding shares of the Company by tender offer or similar transaction,
all bonus awards will be deemed to have been earned at 100% of the Bonus Target
value for the Measurement Period (and for the next consecutive Measurement
Period if it falls within the same fiscal year) in which such change of control
of the Company is consummated and will be paid to the eligible participants
immediately prior to the change of control.


D. Transfer of Rights


The rights and interests of a participant under this Plan may not be assigned or
transferred, except for bonus awards that are payable to a participant under
this Plan, which may be assigned or transferred by will and the laws of descent
or distribution.


E. Right to Employment


Employment at the Company is at-will. Participation in this Plan shall not
confer on any employee the right to continued employment in the same or any
other capacity, nor shall this Plan interfere with the right of the Company to
discharge any participant at any time for any reason with or without cause or
advance notice.


F. Rights to Plan


No employee or other person shall have any claim or right to be granted a bonus
award under this Plan, nor shall participation in this Plan in one Measurement
Period grant any right to participate in this Plan in any subsequent Measurement
Period. Notwithstanding anything in this Plan to the contrary, the Chief
Executive Officer, Chief Financial Officer and Committee shall have the power to
terminate any individual’s participation in this Plan or to reduce the bonus
award payable to any participant (or to determine that no bonus award shall be
payable to such participant) prior to the time the amount otherwise would have
become payable under this Plan.


G. Withholding


The Company shall have the right to deduct from each bonus award paid under this
Plan any taxes or other withholdings required by law, or any 401(k), employee
stock purchase plan or other benefit elections previously approved in writing by
a participant to be withheld with respect to such awards.





--------------------------------------------------------------------------------



H. Unallocated Funds


Monies that are not determined to be payable under this plan, as determined by
the Committee, will be retained by the Company’s without any obligation
hereunder.


I. Duration, Amendment, Suspension and Termination


This Plan is applicable to each Measurement Period beginning on and after
September 1, 2019. Each plan year shall be the Company’s fiscal year. The
Committee reserves the right to amend or suspend this Plan, in whole or in part,
or terminate this Plan at any time with respect to the current or any subsequent
Measurement Period.

